DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive for following reasons.
With respect to claim 1, Applicant argues (pg. 2-3 of Remarks):
The difference between Figures 2 and 6 of Okita is that, according to Figure 2 and after exhausting of the gas, wherein the pressure decreases significantly from atmospheric, the pressure in the reflow chamber is increased by the introduction of the forming gas, such pressure being lower than atmospheric pressure, which is the difference between Figures 2 and 6. In other words, in Figure 2 of Okita, the pressure is reduced to an initial pressure state that is lower than the pressure used when the forming gas is present for soldering. That is, there is a pressure increase from the initial pressure to that pressure used for soldering.

Based on the above, the precise pressure change of the first reflow step of claim 1 is not found in Okita. The first pressure reduction in Okita is one that is not kept for soldering as it is a result of the air exhaustion. In actuality, Okita has two pressures, the first or initial pressure that is a result of the air exhaustion and the second and higher pressure that is representative of the pressure used for the soldering operation. Based on the failing of Okita to teach the first reflow step of claim 1, the allegation of anticipation cannot be maintained. 

In response, examiner first notes that claim 1 does not specify any range of the first pressure P1; it merely requires reducing to a first pressure P1 that is lower than atmospheric pressure. Thus, any pressure value below the atmosphere pressure meets the first pressure. Secondly, the claim recites “the reflow step comprising: a first reflow step of…and a second reflow step of...”. The transitional term “comprising” is not exclude additional, unrecited method steps. Examiner agrees there is an intermediate pressure change in Okita, however, such intermediate pressure step is not excluded by the present claim and the pressure remains below the atmospheric pressure during the first reflow step. In the rejection, fig. 2 pointed out that “first pressure P1” is the reduced pressure corresponding to the horizontal line, which is below the atmospheric pressure. It is not the lowest reduced initial pressure. In other words, the claim does not require that the reduction from the atmospheric pressure to a first pressure P1 consists of a single step or that the first pressure P1 is the lowest reduced pressure. Therefore, it is the examiner’s position that reducing from the atmospheric pressure to a first pressure P1 as indicated in the rejection meets the recited reflow step. In order to distinguish from Okita, the claim may recite: a first reflow step consists of reducing an atmosphere in the reflow chamber from the atmospheric pressure to a first pressure P1 in a single step and keeping the first pressure P1…
Applicant argues (pg. 3-4 of Remarks):
In support of the argument that the invention is not obvious from Okita, Applicant provides additional remarks in connection with the unexpected benefit of the invention in terms of suppression of solder material scattering.
Based on the discussion of shear or displacement and bumping above, the larger the reduced pressure, the easier it is believed that the scattering phenomena can occur. That is, the solder material is assumed to easily scatter when the pressure is reduced from the atmospheric pressure to an initial pressure that is lower than the first pressure that is kept for soldering as is disclosed in Okita. Thus, it can be said that Okita does not suggest the object of the present invention to "suppress the solder material from scattering" and the benefit of a reduction in scattering is one that is unexpected from the prior art. This unexpected advantage is objective evidence of non-obviousness that weighs in favor of claim 1.

In response, examiner notes that claim 1 was rejected under 35 U.S.C. 102. Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejection and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant (see MPEP 716.01(c)). 

Applicant further argues:
While Okita does recognize the need to reduce remaining voids, Okita says nothing about the problem of solder scattering.
In fact, Okita does not teach the object of the present invention to "suppress the solder material from scattering." Okita discloses that "since the gas including at least hydrogen necessary for reducing the bonding interface with the solder and removing oxide before the solder is molten, the oxide is reduced when the solder has been heated to a temperature higher than the liquidus-line temperature of the solder, which enables to clean the bonding interface. This enables to improve the wettability of the solder and reduce the remaining voids"', see paragraph [0019] of Okita. 

In response, examiner submits that the features upon which Applicant relies (i.e., suppressing the solder material from scattering) are not recited in the rejected claim(s).  Moreover, feature of reducing voids is also not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, examiner contends that above arguments based on solder scattering are not commensurate with the scope of the pending claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735